Order entered January 3, 2017




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00274-CV

    WIN SHIELDS PRODUCTIONS, INC. AND WINFRED L. SHIELDS, Appellants

                                             V.

                               SERNERICK GREER, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-13903

                                          ORDER
       Before the Court is appellants’ December 30, 2016 third motion to extend time to file

appellants’ reply brief. Appellants’ motion is GRANTED. Appellants’ reply brief shall be filed

by January 30, 2017.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE